COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-256-CV


RAMON COSTILLA                                                    APPELLANT

                                        V.

UNIFUND CCR PARTNERS                                                APPELLEE

                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      Appellant filed a timely notice of appeal from the trial court’s June 29,

2009 “Judgment.” The trial court subsequently granted appellant’s motion for

new trial on October 8, 2009, while it still had plenary jurisdiction over the

case. See Tex. R. Civ. P. 329b(e).




      1
           See Tex. R. App. P. 47.4.
      On October 19, 2009, we informed the parties that it appeared the trial

court’s granting of the motion for new trial rendered this appeal moot and that

the appeal would be dismissed as moot unless, on or before October 29, 2009,

any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Accordingly, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 25, 2009




                                        2